Citation Nr: 1129230	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for acute disseminating encephalomyelitis (ADEM). 

2.  Entitlement to a compensable evaluation for the Veteran's service connected malaria. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1969.  He is bedridden and communicates with difficulty due to paralysis, but has completed a Power of Attorney (POA) in favor of his sister, P.J.  He is also represented by the service organization cited on the title page.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a February 2008 statement from the Veteran's POA, she raised the issue of entitlement to service connection for ADEM as secondary to the Veteran's service connected malaria.  Service connection for ADEM was denied in a September 2008 rating decision.  

Prior to the promulgation of the September 2008 rating decision, the RO issued a July 2008 statement of the case for the issue of entitlement to an increased rating for malaria.  The Veteran's POA submitted a substantive appeal of this issue in August 2008, in which she added that the statement of the case should have included the issue of entitlement to service connection for ADEM as secondary to malaria.  Subsequently, a supplemental statement of the case was promulgated for that issue in July 2009.  It did not contain any of the laws and regulations pertaining to service connection on either a direct or secondary basis.  The issue of service connection for ADEM to include as secondary to malaria was not included on either VA Form 8, Certification of Appeal, of record.  It is referred to the RO for appropriate action.

Additionally, the Board observes that the January 2007 VA examination states that while the Veteran's ADEM is not a condition that is a complication of his service connected diabetes, the examination report answers "yes" when asked if this is a condition that is worsened or increased by the Veteran's diabetes.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the issue of service connection for ADEM as secondary to the Veteran's diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran received an influenza vaccination at a VA medical facility in October or November 2005; subsequently, he became ill, was hospitalized, and was diagnosed with ADEM in February 2006. 

2.  The most persuasive medical opinion is that there is no relationship between the influenza vaccination received at the VA facility and the subsequent development of ADEM by the Veteran.

3.  Service-connected malaria residuals have not been shown to have any clinical evidence of any malarial parasites, liver damage, or spleen damage.


CONCLUSIONS OF LAW

1.  ADEM was not incurred due to treatment received at a VA facility.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2010).  

2.  The criteria for a compensable evaluation for malaria residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.31, 4.88b, Diagnostic Code 6304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in June 2006 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he contracted ADEM as a result of an influenza vaccination he received at a VA facility.  He notes that he is currently bedridden due to this disease, and argues that he is entitled to compensation for his disability from VA.  

Title 38, United States Code § 1151 provides that, where a veteran suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability was an event which was not reasonably foreseeable, compensation shall be awarded in the same manner as if such disability were service connected.  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded where disability (1) is not causally related to VA hospitalization or medical or surgical treatment, or (2) is merely coincidental with the VA hospitalization or medical or surgical treatment, or (3) is the continuance or natural progress of diseases or injuries for which VA hospitalization or medical or surgical treatment was authorized, or (4) is the certain or near certain result of the VA hospitalization or medical or surgical treatment.  Where a causal connection exists, there is no willful misconduct, and the additional disability does not fall into one of the above-listed exceptions, the additional disability will be compensated as if service connected.  See also 38 C.F.R. § 3.361.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

After careful consideration of the evidence, the Board finds that entitlement to compensation for ADEM under the provisions of 38 U.S.C.A. § 1151 is not supported by the evidence.  

The first step in establishing entitlement to compensation under 38 U.S.C.A. § 1151 is to demonstrate that the disability in question is the result of VA medical treatment.  The evidence does not get the Veteran's claim past this first step.  

The record shows that the Veteran received an influenza vaccination at a VA facility on November 15, 2005.  The record also shows that the Veteran was admitted to a private hospital in February 2006 after a month of feeling poorly.  The Veteran remained hospitalized until May 2006.  He spent part of this time in a coma, and extensive work-up resulted in a diagnosis of ADEM.  The Veteran is currently quadraparetic as a residual of his ADEM, and while he has recently showed some slight improvement he remains seriously disabled.  

What the record does not show is that the influenza vaccination that the Veteran received in November 2005 caused the February 2006 ADEM.  

The Board notes that the question of causation is a medical issue that is best addressed by competent medical experts.  The record contains two medical opinions that address this matter.  

The first opinion was formulated by a VA examiner after a January 2007 examination of the Veteran and a review of the medical records contained in the claims folder.  In addition, a review of the medical literature was conducted, and there were consultations with a board certified infectious disease doctor and a board certified neurologist.  The opinion found that it was less likely than not that the Veteran's ADEM was caused by or the result of the influenza vaccination that was given at the VA in October 2005 and noted in the records dated November 15, 2005.  

The rationale for the January 2007 opinion was that although there were single case reports of ADEM following immunization, these had been confined to attenuated virus vaccines.  The influenza vaccine contains no virus.  The Veteran's one month history of a viral illness followed by status changes, lethargy, and eventually a coma was noted in the February 2006 private records.  The only precipitating event at that time was a recent history of multiple dog bites.  The Veteran was found to be Epstein Barr virus positive in April 2006, which was a proposed etiology of the ADEM.  In May 2006 the Veteran had been treated for Influenza A and B as a possible link to vaccination.  The results were positive, but this was the normal response to vaccination as having an antibody response is what confers immunity.  The examiners noted that ADEM is an auto-immune disease for which there is rarely a clear etiology.  The Veteran had been seen by board certified neurologists, neurosurgeons, and infectious disease specialists, and there had been a biopsy of his brain tissue.  Ultimately, the diagnosis by these specialists was ADEM, etiology unknown.  Therefore, it was less than likely as not that the Veteran's ADEM was consequent to the influenza vaccination received at the VA facility.  This opinion was signed by two VA doctors.  

The second opinion was received from H.A.M., M.D.  In a June 2007 letter, Dr. H.M. states that the Veteran was affected by ADEM in March 2006, which led to severe neurological disability and bedridden status.  The doctor added that he was just informed that the Veteran had received a flu shot prior to the onset of this condition.  It was noted that this is an immune-mediated condition that could be triggered by previous infection or immunization.  

An addendum to the January 2007 VA opinion was received in an email from the VA doctor who co-signed the original opinion in February 2008.  He noted that he had been asked to respond to the June 2007 letter from Dr. H.M.  This VA doctor again noted that in formulating and justifying the original opinion regarding the putative relationship between the vaccination and ADEM, there had been input received from board certified infectious disease and neurology specialist.  A literature search had been made, and the notes of the neurologists following the case had been reviewed.  It was further noted that the points made in the letter from Dr. H.M. were already considered even handedly in the first opinion, so that the new letter did not offer any new or material evidence.  Furthermore, the opinion from Dr. H.M. lacked a level of certitude.  Therefore, it remained his opinion that it was not as least as likely as not that the influenza vaccination received by the Veteran was responsible for his ADEM. 

The Board has weighed the two opinions and finds that the January 2007 VA opinion and February 2008 addendum are more persuasive than the June 2007 opinion from Dr. H.M. 

The June 2007 letter from Dr. H.M. notes only that the Veteran has "an immune-mediated condition that could be triggered by previous infection or immunization."  (Italics added).  This opinion finds a mere possibility of a relationship, but does not express the requisite certainty for the veteran to prevail.  In essence the opinion is speculative.  Statements from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The Board further noted that Dr. H.M. does not provide any further rationale for his opinion.  A report of an October 2006 examination of the Veteran by Dr. H.M. is in the record, but no mention of the influenza shot is mentioned in the short discussion of the Veteran's history.  

In contrast, the January 2007 VA opinion was also based in part on an examination of the Veteran, but was also formulated after discussions with two different specialists and was signed by two VA doctors.  The possibility that the Veteran's ADEM was the result of the vaccination was acknowledged.  However, it was discounted in this case for a very specific reason.  The reason that was provided is that in case reports of ADEM following immunization, these had been confined to attenuated virus vaccines.  The influenza vaccine that had been received by the Veteran contained no such virus.  The Board notes that this is a very specific reason, and one that was not addressed by Dr. H.M.  Therefore, as the January 2007 VA opinion actually addressed the content of the vaccination that was received by the Veteran and noted that there had been no previous history of ADEM with that type of vaccination, and as the June 2007 letter from Dr. H.M. only acknowledges the general possibility of a relationship without discussing the Veteran's case or the contents of this particular vaccination, the January 2007 is the most persuasive.  As it finds that a relationship between the vaccination and ADEM is less likely than not, and as there are no further opinions to the contrary, the Board must also find that the preponderance of the evidence is against entitlement to compensation under 38 U.S.C.A. § 1151 for ADEM.  

In reaching this decision, the Board acknowledges the arguments of the Veteran's representative regarding informed consent and negligence of the part of VA.  While the November 2005 records state that the Veteran was provided information on the nature of the procedure, expected benefits, reasonably foreseeable associated risks and complications or side effects, the Board notes that in the absence of evidence of a relationship between the vaccination and the ADEM, all arguments pertaining to informed consent or negligence are premature, and need not be further addressed.  

Increased Evaluation

The Veteran contends that the zero percent evaluation assigned for his malaria is insufficient to reflect the impairment that results from this disability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, entitlement to service connection for malaria was established in a December 1970 rating decision.  A zero percent evaluation was assigned, which currently remains in effect.  

The Veteran is currently assigned a noncompensable evaluation for malaria under 38 C.F.R. § 4.88b, DC 6304, which provides for a 100 percent evaluation for active malaria.  The accompanying Note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter residuals such as liver or spleen damage are to be rated under the appropriate system.  38 C.F.R. § 4.88b, Code 6304.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to a compensable rating for his service-connected malaria residuals.  There is no clinical evidence of any malarial parasites, liver damage, or spleen damage.  

In this regard, the Veteran underwent a VA examination in January 2007.  The examiner noted that the Veteran had been treated for acute infection while on active duty and that he had later experienced a relapse.  There had been no further relapse since 1966.  The serology for the parasite was obtainable only during acute infection, therefore no testing would confirm past infection.  On examination, the Veteran was bedridden with quadraparesis due to his ADEM.  He had a history of weight loss and seizures due to ADEM.  He was difficult to evaluate, as he communicated erratically with head shakes and nods for yes and no.  However, there were no current signs of malaria.  There were also no signs of jaundice or anasrca.  No other sign of liver or spleen damage was noted.  At the conclusion of the examination, there was no current diagnosis.  

As noted above, there has been no showing of any active malaria or any residuals thereof.  Accordingly, the criteria for a compensable evaluation have not been met.  38 C.F.R. §§ 4.88b, Code 6304; 4.114, Codes 7311, 7312, 7345, 7354; and § 4.117 Code 7707.  Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that the current zero percent evaluation is appropriate and that there is no basis for awarding a higher evaluation for the service-connected malaria residuals.  38 C.F.R. §§ 4.7, 4.88b Code 6304.

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service- connected malaria is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms", which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the rating criteria to evaluate the Veteran's service-connected malaria reasonably describe his disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.7, 4.88b Code 6304 reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected malaria caused frequent periods of hospitalization or marked interference with his employment and such is not shown by the evidence of record.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 
ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for acute disseminating encephalomyelitis is denied. 

Entitlement to a compensable evaluation for the Veteran's service connected malaria is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


